Exhibit 10.3
 

LOAN AGREEMENT
Between
BUTLER COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY
and
AK STEEL CORPORATION




Butler County Industrial Development Authority
Revenue Refunding Bonds
Series 2012-A
(AK Steel Corporation Project)
Dated as of February 1, 2012
    
    
 






1

--------------------------------------------------------------------------------


TABLE OF CONTENTS
 
 
Page


ARTICLE I. BACKGROUND, REPRESENTATIONS AND FINDINGS
 
Section 1.1
Background
1


Section 1.2
Company Representations
2


Section 1.3
Issuer Findings and Representations
4


 
 
 
ARTICLE II. COMPLETION OF THE PROJECT.
 
Section 2.1
Acquisition, Construction and Installation
4


Section 2.2
Plans and Specifications
5


 
 
 
ARTICLE III. REFUNDING THE REFUNDED BONDS.
 
Section 3.1
Issuance of Bonds
5


Section 3.2
Investment of Fund Moneys
6


 
 
 
ARTICLE IV. LOAN AND REPAYMENT.
 
Section 4.1
Amount and Source of Loan
6


Section 4.2
Repayment of Loan
6


Section 4.3
The Note
7


Section 4.4
Acceleration of Payment to Redeem Bonds
7


Section 4.5
No Defense or Set-Off
7


Section 4.6
Assignment of Issuer's Rights
8


Section 4.7
Credit Facility; Conversion
8


 
 
 
ARTICLE V. COVENANTS OF THE COMPANY.
 
Section 5.1
Maintenance and Operation of Project
8


Section 5.2
[Reserved]
9


Section 5.3
Payment of Trustee's Compensation and Expenses
9


Section 5.4
Payment of Issuer's Expenses
9


Section 5.5
Indemnity Against Claims
10


Section 5.6
Limitation of Liability of the Issuer
11


Section 5.7
Insurance
11


Section 5.8
Default, etc.
11


Section 5.9
Deficiencies in Revenues
11


Section 5.10
Rebate Fund
12


Section 5.11
Assignment of Agreement in Whole or in Part by Company
12


Section 5.12
Assignment of Agreement in Whole by Company
12


Section 5.13
Company Securities Covenants
13


 
 
 
ARTICLE VI. MISCELLANEOUS.
 
Section 6.1
Notices
14


Section 6.2
Assignments
15


Section 6.3
Illegal, etc. Provisions Disregarded
15


Section 6.4
Applicable Law
15


Section 6.5
Amendments
15


Section 6.6
Term of Agreement
15


 
 
 
EXECUTION
 
S-1


 
 
 
EXHIBIT A - Project Description
 
 
 
 
EXHIBIT B - Form of Company Note
 
 
 
 
EXHIBIT C - Nondiscrimination Covenant
 


i

--------------------------------------------------------------------------------






LOAN AGREEMENT, dated as of February 1, 2012 (the “Agreement”) between the
BUTLER COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY (the “Issuer”) and AK STEEL
CORPORATION (the “Company”).
I.    Background, Representations and Findings.
1.1    Background. The Issuer is a public instrumentality of the Commonwealth of
Pennsylvania (the “Commonwealth”) and a body corporate and politic organized and
existing pursuant to the Economic Development Financing Law, 73 P.S. § 371 et
seq., as amended (the “Act”). The Issuer is authorized by the Act to acquire,
construct and finance projects, including pollution control facilities to be
occupied or utilized by a public utility, and to enter into agreements for the
financing of such projects. The Issuer is authorized by law to borrow money, to
make and issue bonds and to secure the payment of such bonds or any part thereof
by pledge or deed of trust of all or any of its Revenues and to make such
agreements with the purchasers or holders of such bonds or with others in
connection with any such bonds, whether issued or to be issued, as the Issuer
shall deem advisable.
As used in the Agreement, the following terms have the following meanings:
“Original Bonds” or “Refunded Bonds” means the $7,300,000 Variable Rate Economic
Development Revenue Bonds, 1996 Series A (Armco Inc. Project), currently
outstanding in the aggregate principal amount of $7,300,000.
“Original Bonds Agreement” means the Loan Agreement dated as of June 1, 1996
between the Issuer and the Company.
“Original Bonds Indenture” means the Trust Indenture dated as of June 1, 1996
from the Issuer to PNC Bank, National Association, as trustee, whose successor
as trustee is The Bank of New York Mellon Trust Company, National Association,
relating to the Original Bonds.
“Project” shall mean the facilities described in Exhibit A attached hereto and
incorporated herein by reference.
The Issuer and the Company intend that the Project constitutes “pollution
control facilities” within the meaning of the Act and qualified “solid waste
disposal facilities” for purposes of Section 142(a)(6) of the Code (as defined
herein), so that interest on the bonds issued by the Issuer to finance or
refinance the Project, including the Refunded Bonds, will not be included in
gross income under the Code (as defined herein). The Issuer has agreed to issue,
sell and deliver the Butler County Industrial Development Authority Revenue
Refunding Bonds, Series 2012-A (AK Steel Corporation Project) in the aggregate
principal amount of $7,300,000 (the “Bonds”) and to lend the proceeds to be
derived from the sale thereof to the Company, to assist it in the refunding of
the Refunded Bonds, on the terms and conditions set forth in the subsequent
sections of this Agreement.
Capitalized terms used in this Agreement and not defined herein shall have the
meanings ascribed to them in the Indenture identified in Section 3.1 hereof.












--------------------------------------------------------------------------------




1.2    Company Representations. The Company represents that:
(a)    It is a corporation duly organized and existing in good standing under
Delaware law and is duly qualified to do business and in good standing under the
laws of the Commonwealth of Pennsylvania, with full power and legal right to
enter into this Agreement and the Note and perform its obligations hereunder and
thereunder. The making and performance of this Agreement and the Note on the
Company's part have been duly authorized by the Company and will not violate or
conflict with the Company's Certificate of Incorporation, as amended, the
Company's Amended and Restated By-Laws or any agreement, indenture or other
instrument by which the Company or its properties are bound. This Agreement and
the Note have been duly executed and delivered by the Company and constitute the
valid and binding obligations of the Company enforceable in accordance with
their respective terms except as the enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws relating to or affecting the enforcement of creditors' rights
generally, to general equitable principles (whether considered in a proceeding
in equity or at law) and to an implied covenant of good faith and fair dealing.
(b)    The Project constitutes “pollution control facilities” as defined in the
Act and is consistent with the purposes of the Act.
(c)    None of the proceeds of the Original Bonds have been or will be used
directly or indirectly to acquire land or any interest therein or for the
acquisition of any property or interest therein unless the first use of such
property was pursuant to such acquisition.
(d)    At least 95% of the proceeds of the Original Bonds were used to provide
“solid waste disposal facilities” within the meaning of Section 142(a)(6) of the
Code. All of the proceeds of the Original Bonds have been spent for the Project
or to pay costs of issuance of the Original Bonds. All of such solid waste
disposal facilities consist either of land or of property of a character subject
to the allowance for depreciation provided in Section 167 of the Code.
(e)    Less than an insubstantial portion of the proceeds of the Original Bonds
were, and none of the proceeds of the Bonds will be, used to provide working
capital.
(f)    None of the proceeds of the Original Bonds were used and none of the
proceeds of the Bonds will be used to provide any airplane, skybox or other
private luxury box, or health club facility; any facility primarily used for
gambling; or any store the principal business of which is the sale of alcoholic
beverages for consumption off premises.
(g)    No construction, reconstruction or acquisition of the Project was
commenced prior to the taking of official action by the Issuer with respect
thereto

2

--------------------------------------------------------------------------------




except for preparation of plans and specifications and other preliminary
engineering work.
(h)    Acquisition, construction and installation of the Project has been
accomplished and the Project is being utilized substantially in accordance with
the purposes of the Project and consistently with the Act and in conformity with
all applicable zoning, planning, building, environmental and other applicable
governmental regulations and all permits, variances and orders issued or granted
pursuant thereto, which permits, variances and orders have not been withdrawn or
otherwise suspended.
(i)    The Project has been and is currently being used and operated in a manner
consistent with the purposes of the Project and the Act, and the Company
presently intends to use or operate the Project or to cause the Project to be
used or operated in a manner consistent with the purposes of the Project and the
Act until the date on which the Bonds have been fully paid and knows of no
reason why the Project will not be so used or operated.
(j)    None of the Original Bonds or the Bonds are or will be “federally
guaranteed,” as defined in Section 149(b) of the Internal Revenue Code of 1986,
as amended (the “Code”), provided that reference to the Code and Sections of the
Code include relevant applicable regulations and proposed regulations thereunder
and any successor provisions to those Sections, regulations or proposed
regulations and, in addition, all applicable official rulings and judicial
determinations under the foregoing applicable to the Original Bonds or the
Bonds, as applicable.
(k)    At no time will any funds constituting gross proceeds of the Bonds be
used in a manner as would constitute failure of compliance with Section 148 of
the Code.
(l)    None of the proceeds (within the meaning of Section 147(g) of the Code)
of the Bonds will be used to pay for any costs of issuance of the Bonds.
(m)    The proceeds derived from the sale of the Bonds will be used exclusively
to refund the principal of the Refunded Bonds. The principal amount of the Bonds
does not exceed the principal amount of the Refunded Bonds. The redemption of
the outstanding principal amount of the Refunded Bonds with such proceeds of the
Bonds will occur not later than 90 days after the date of issuance of the Bonds.
All earnings derived from the investment of such proceeds of the Bonds will be
fully needed and used on such respective redemption dates to pay a portion of
any redemption premium and interest accrued and payable on the Refunded Bonds.
(n)    On the date of issuance and delivery of the Original Bonds, the Company
reasonably expected that all of the proceeds of the Original Bonds would be used
to carry out the governmental purposes thereof within the 3-year period
beginning on the date the Original Bonds were issued and none of the proceeds of
the Original Bonds, if any, were invested in nonpurpose investments having a
substantially guaranteed yield for 3 years or more.

3

--------------------------------------------------------------------------------




(o)    The respective average maturities of the Original Bonds and the Bonds do
not exceed 120% of the average reasonably expected economic life of the
facilities financed or refinanced by the respective proceeds of the Original
Bonds and the Bonds (determined under Section 147(b) of the Code).
(p)    It is not anticipated, as of the date hereof, that there will be created
any “replacement proceeds,” within the meaning of Section 1.148-1(c) of the
Treasury Regulations, with respect to the Bonds; however, in the event that any
such replacement proceeds are deemed to have been created, such amounts will be
invested in compliance with Section 148 of the Code.
(q)    The information furnished by the Company and used by the Issuer in
preparing the certification pursuant to Section 148 of the Code and in preparing
the information statement pursuant to Section 149(e) of the Code was accurate
and complete as of the date of issuance of the Original Bonds, and the
information furnished by the Company and used by the Issuer in preparing the
certification pursuant to Section 148 of the Code and in preparing any necessary
information statement pursuant to Section 149(e) of the Code will be accurate
and complete as of the date of issuance of the Bonds.
(r)    The Project does not include any office except for offices (i) located on
the site of the Project and (ii) not more than a de minimis amount of the
functions to be performed at which is not directly related to the day-to-day
operations of the Project.
1.3    Issuer Findings and Representations. The Issuer hereby confirms its
findings and represents that:
(a)    The Project promotes the public purposes of the Act by maintaining
employment and alleviating unemployment in the Commonwealth, and promotes the
health, safety and general welfare of the people of the Commonwealth by reducing
water and other pollution and contamination.
(b)    The Project constitutes “pollution control facilities” under the Act.
(c)    The Issuer has the necessary power under the Act, and has duly taken all
action on its part required, to execute and deliver this Agreement and to
undertake the refunding of the Refunded Bonds through the issuance of the Bonds.
The execution and performance of this Agreement by the Issuer will not violate
or conflict with any instrument by which the Issuer or its properties are bound.
(d)    The Issuer adopted the resolution authorizing the Refunded Bonds on June
6, 1996; and the Bonds on November 15, 2011.
(e)    The Refunded Bonds were issued on June 20, 1996.
II.    Completion of the Project.
2.1    Acquisition, Construction and Installation. The Company represents and
agrees that the Project has been acquired, constructed and installed on the site
thereof as described in the Original Bonds Agreement, substantially in
accordance with the plans and specifications for

4

--------------------------------------------------------------------------------




the Project filed with the Issuer prior to the issuance of the Original Bonds
and in conformance with the Original Bonds Agreement, the Act, and all
applicable zoning, planning, building and other similar regulations of all
governmental authorities having jurisdiction over the Project and that the
proceeds derived from the Original Bonds, including any investment thereof, have
been expended in accordance with the Original Bonds Indenture and the Original
Bonds Agreement.
2.2    Plans and Specifications. The plans and specifications identified in the
Original Bonds Agreement and the description of the Project may be changed from
time to time by, or with the consent of, the Company, provided that any such
change shall also be filed with the Issuer in accordance with the Original Bonds
Agreement and provided further that no amendment in the plans and specifications
shall materially change the function of the Project without (i) an engineer's
certificate that such changes will not impair the significance or character of
the Project as pollution control facility as defined in the Act and (ii) an
opinion or written advice of nationally recognized bond counsel or ruling of the
IRS that such amendment will not adversely affect the exclusion from gross
income for federal income tax purposes of the interest paid on either the Bonds
or the Original Bonds.
III.    Refunding the Refunded Bonds.
3.1    Issuance of Bonds. In order to assist the Company in the refunding of the
Refunded Bonds, the Issuer, concurrently with the execution hereof, will issue,
sell and deliver the Bonds. The proceeds of the Bonds shall be loaned to the
Company in accordance with Section 4.1. The Bonds will be issued under and
pursuant to the Trust Indenture (as amended from time to time, the “Indenture”)
dated as of February 1, 2012 between the Issuer and Wells Fargo Bank, National
Association, as trustee (in that capacity, the “Trustee”), and will be issued in
the aggregate principal amount, will bear interest, will mature and will be
subject to redemption as set forth therein. The Company hereby approves the
terms and conditions of the Indenture and the Bonds, and the terms and
conditions under which the Bonds have been issued, sold and delivered.
The proceeds from the sale of the Bonds shall be loaned to the Company to assist
the Company in refunding the Refunded Bonds within ninety days of the issuance
of the Bonds. Those proceeds shall be delivered by the Trustee to the Original
Bonds Trustee, as provided in the Indenture, to be held, together with any
moneys provided by the Company and any interest earnings on those proceeds and
those moneys, in trust, for the purpose of paying all of the principal of, and
interest due on, the Refunded Bonds on their date of redemption.
The Company acknowledges that the proceeds of the Bonds will be insufficient to
pay the full costs of refunding the Refunded Bonds and that the Issuer has made
no representation or warranty with respect to the sufficiency thereof. The
Company further acknowledges that it is (and will remain after the issuance of
the Bonds) obligated to, and hereby confirms that it will, pay all costs of the
refunding of the Refunded Bonds.
The Company hereby requests that the Issuer notify The Bank of New York Mellon
Trust Company, National Association, as the Trustee (the “Refunded Bonds
Trustee”) under the Original Bonds Indenture for the Refunded Bonds, that,
pursuant to the Original Bonds Indenture, the entire outstanding principal
amount of the Refunded Bonds is to be redeemed on March 13, 2012 at a redemption
price of 100% of the principal amount thereof, plus interest

5

--------------------------------------------------------------------------------




accrued to that redemption date. The Issuer acknowledges and confirms that it
has directed the Refunded Bonds Trustee to so call the Refunded Bonds for
optional redemption on that date.
3.2    Investment of Fund Moneys. Any moneys held as part of the Bond Fund or
the Rebate Fund shall be invested or reinvested by the Trustee as provided in
the Indenture. The Issuer (to the extent it retained or retains direction or
control) and the Company each hereby represent that the investment and
reinvestment and the use of the proceeds of the Original Bonds were restricted
in such manner and to such extent as was necessary so that the Original Bonds
would not constitute arbitrage bonds under Section 148 of the Code and each
hereby covenants that it will restrict that investment and reinvestment and the
use of the proceeds of the Bonds in such manner and to such extent, if any, as
may be necessary so that the Bonds will not constitute arbitrage bonds under
Section 148 of the Code. The Company further covenants and represents that it
has taken and caused to be taken and shall take and cause to be taken all
actions that may be required of it for the interest on the Bonds to be and to
remain excluded from gross income for federal income tax purposes, and that it
has not taken or permitted to be taken on its behalf, and covenants that it will
not take, or permit to be taken on its behalf, any action which, if taken, would
adversely affect that exclusion under the provisions of the Code.
The Company shall provide the Issuer with, and the Issuer may base its
certificate and statement on, a certificate of an appropriate officer, employee
or agent of or consultant to the Company for inclusion in the transcript of
proceedings for the Bonds, setting forth the reasonable expectations of the
Company on the date of delivery of and payment for the Bonds regarding the
amount and use of the proceeds of the Bonds and the facts, estimates and
circumstances on which those expectations are based.
IV.    Loan and Repayment.
4.1    Amount and Source of Loan. Concurrently with the delivery of the Bonds,
the Issuer will, upon the terms and conditions of this Agreement, lend the
proceeds of the Bonds to the Company, by deposit thereof in accordance with the
provisions of the Indenture. The Bonds may be sold by the Issuer at a discount
from their principal amount, and in such event, the amount of such discount
shall be deemed to have been loaned to the Company.
4.2    Repayment of Loan. The Company agrees to repay the loan made by the
Issuer under Section 4.1 in installments which, as to amount, shall correspond
to the payments of principal and premium, if any, on the Bonds and, if
applicable, any redemption price and shall bear interest at the rate or rates
and at the times payable on the Bonds, when such principal, premium, if any,
redemption price, if applicable, or interest is due in accordance with the terms
of the Indenture whether on scheduled payment dates, at maturity, by
acceleration, by redemption or otherwise; provided that such amount shall be
reduced to the extent that other moneys on deposit with the Trustee are
available for such purpose, and a credit in respect thereof has been granted
pursuant to such Indenture. All such repayments made by the Company pursuant to
this Agreement shall be made in funds that will be available to the Trustee no
later than 4:00 p.m. (New York City time) on the corresponding Interest Payment
Date, date of payment of principal and premium, if any, or applicable redemption
price, or other date for payment on the Bonds. The Company also agrees to pay to
the Tender Agent the amounts necessary to purchase Bonds pursuant to Section
5.01 of the Indenture to the extent that moneys

6

--------------------------------------------------------------------------------




are not otherwise available therefor pursuant to Section 5.03 of the Indenture.
To evidence its obligation to pay such amounts, the Company will deliver the
Note, as described under Section 4.3.
4.3    The Note. Concurrently with the issuance by the Issuer of the Bonds, the
Company will execute and deliver to the Trustee a debt instrument of the
Company, which debt instrument shall be in the form of a nonnegotiable
promissory note (the “Note”), which Note shall be in substantially the form of
the Pollution Control Facility Note, Series 2012-A, attached hereto as Exhibit B
and incorporated herein by reference. The Note shall:
(a)    be payable to the Trustee;
(b)    be in a principal amount equal to the aggregate principal amount of the
Bonds;
(c)    provide for payments of interest at least equal to the payments of
interest on the Bonds;
(d)    require payments of principal plus a premium, if any, equal to the
corresponding payments on the Bonds;
(e)    contain provisions in respect of the prepayment of principal of the Note
corresponding to the redemption provisions of the Bonds; and
(f)    require all payments on the Note to be made on or prior to the due date
for the corresponding payment to be made on the Bonds.
4.4    Acceleration of Payment to Redeem Bonds. The Issuer will redeem any of
the Bonds or portions thereof upon the occurrence of an event which gives rise
to any mandatory redemption specified therein and in accordance with the
provisions of the Indenture. Whenever the Bonds are subject to optional
redemption, the Issuer will, but only upon request of the Company, redeem the
same in accordance with such request and the Indenture. In either event, the
Company will pay an amount equal to the applicable redemption price as a
prepayment of the Note, together with interest accrued to the date of
redemption, as provided in the Note.
In the event that the Company receives notice from the Trustee pursuant to the
Indenture that a proceeding has been instituted against a Bondholder which could
lead to a final determination that interest on the Bonds is taxable and subject
to special mandatory redemption of Bonds as contemplated by the Indenture, the
Company shall promptly notify in writing the Trustee and the Issuer whether or
not it intends to contest such proceeding. In the event that the Company chooses
to so contest, it will use its best efforts to obtain a prompt final
determination or decision in such proceeding or litigation and will keep the
Trustee and the Issuer informed of the progress of any such proceeding or
litigation.
4.5    No Defense or Set-Off. The obligations of the Company to make payments on
the Note shall be absolute and unconditional without defense or set-off by
reason of any default by the Issuer under this Agreement or under any other
agreement between the Company and the Issuer or by a Credit Facility Issuer, if
any, under a Credit Facility, if any, or for any other

7

--------------------------------------------------------------------------------




reason, including without limitation, loss or impairment of investments in the
Bond Fund, any acts or circumstances that may constitute failure of
consideration, destruction of or damage to the Project, commercial frustration
of purpose, or failure of the Issuer to perform and observe any agreement,
whether express or implied, or any duty, liability or obligation arising out of
or connected with this Agreement, it being the intention of the parties that the
payments required hereunder will be paid in full when due without any delay or
diminution whatsoever.
4.6    Assignment of Issuer's Rights. As the source of payment for the Bonds,
the Issuer will assign to the Trustee pursuant to the Indenture all the Issuer's
rights under this Agreement with respect to the Bonds (except rights to receive
payments under Sections 5.4 and 5.5) including all of its right, title and
interest in the Note and the moneys payable thereunder. The Company consents to
such assignment and agrees to make payments on the Note and interest thereon
directly to the Trustee without defense or set‑off by reason of any dispute
between the Company and the Issuer or the Trustee. The Company acknowledges and
agrees that the Trustee and any Credit Facility Issuer are each a third party
beneficiary of this Agreement and may enforce the obligations of the Company
hereunder as if it were a party hereto. The Company further agrees to observe
and perform all covenants and agreements required to be observed and performed
by it under the Indenture.
4.7    Credit Facility; Conversion. The Company may, but shall not be required
under this Agreement to provide or maintain from time to time, a Credit Facility
with respect to the Bonds. As provided in the Indenture, the Interest Rate Mode
for any of the Bonds is subject to Conversion to a different Interest Rate Mode
or Modes from time to time by the Company and the Company may from time to time
change any of the Bonds from one Long-Term Rate Period to another Long-Term Rate
Period or Periods.
V.    Covenants of the Company.
5.1    Maintenance and Operation of Project. The Company shall use its best
efforts to cause the Project, including all appurtenances thereto and any
personal property therein or thereon, to be kept and maintained in good repair
and good operating condition so that the Project will continue to constitute a
“pollution control facility” as defined in the Act and a “solid waste disposal
facility” under Section 142(a)(6) of the Code for the purposes of the operation
thereof as required hereby. So long as such shall not be in violation of the Act
or impair the character of the Project as a pollution control facility as
defined in the Act and a solid waste disposal facility under Section 142(a)(6)
of the Code, and provided there is continued compliance with applicable laws and
regulations of governmental entities having jurisdiction thereof, the Company
shall have the right to remodel the Project or make additions, modifications and
improvements thereto, from time to time as it, in its discretion, may deem to be
desirable for its uses and purposes, the cost of which remodeling, additions,
modifications and improvements shall be paid by the Company and the same shall,
when made, become a part of the Project.
To the extent not heretofore commenced, the Company shall not be under any
obligation to renew, repair or replace any inadequate, obsolete, worn out,
unsuitable, undesirable or unnecessary portions of the Project, except to the
extent, if any, necessary to ensure the continued character of the Project as a
pollution control facility as defined in the Act and a solid

8

--------------------------------------------------------------------------------




waste disposal facility under Section 142(a)(6) of the Code. The Company shall
have the right from time to time to substitute personal property or fixtures for
any portions of the Project, provided that the personal property or fixtures so
substituted shall not impair the character of the Project as a pollution control
facility as defined in the Act and a solid waste disposal facility under Section
142(a)(6) of the Code. Any such substituted property or fixtures shall, when so
substituted, become a part of the Project. The Company shall also have the right
to remove any portions of the Project, without substitution therefor, provided
that the Company shall deliver to the Trustee a certificate upon which the
Trustee may conclusively rely signed by an engineer describing said portions of
the Project and stating that the removal of such property or fixtures will not
impair the character of the Project as a pollution control facility as defined
in the Act and a solid waste disposal facility under Section 142(a)(6) of the
Code.
The Company shall, subject to its obligations and rights to maintain, repair or
remove portions of the Project, as herein provided, use its best efforts to
cause the operation of the Project to continue so long as and to the extent that
operation thereof is required to comply with laws or regulations of governmental
entities having jurisdiction thereof or unless the Issuer shall have approved
the discontinuance of such operation (which approval shall not be unreasonably
withheld). The Company agrees that it will, within the design capacities
thereof, cause the Project to be operated and maintained in accordance with all
applicable, valid and enforceable rules and regulations of the EPA and the
Department of Environmental Protection of the Commonwealth of Pennsylvania or
any successor body, agency, commission or department to either, including those
regulations relating to the prevention, control and abatement of water pollution
and the prescribing of water quality standards for that area of the Commonwealth
of Pennsylvania in which the Project is located; provided, that the Company
reserves the right to contest in good faith any such laws or regulations.
Nothing in this Section shall (a) require the Company to operate or cause to be
operated any portion of any property after it is no longer economical and
feasible, in the Company's judgment, to do so, (b) prevent or restrict the
Company, in its sole discretion, at any time, from discontinuing or suspending
either permanently or temporarily its use of any facility of the Company served
by the Project and in the event such discontinuance or suspension shall render
unnecessary the continued operation of the Project, the Company shall have the
right to discontinue the operation of the Project during the period of any such
discontinuance or suspension or (c) prevent the Company from selling all or any
portion of the Project.
5.2    [Reserved].
5.3    Payment of Trustee's Compensation and Expenses. The Company will pay the
Trustee's compensation and expenses under the Indenture, including
out-of-pocket, incidental and attorneys' fees and expenses and all costs of
redeeming Bonds thereunder and the compensation and expenses of any
authenticating agent, the Bond Registrar, the Tender Agent and the Paying Agent
appointed in respect of the Bonds, including, out-of-pocket, incidental and
attorneys' fees and expenses.
5.4    Payment of Issuer's Expenses. The Company will pay the Issuer's
administrative fees and expenses, including legal and accounting fees, incurred
by the Issuer in connection with the issuance of the Bonds and the performance
by the Issuer of any and all of its functions and

9

--------------------------------------------------------------------------------




duties under this Agreement or the Indenture, including, but not limited to, all
duties which may be required of the Issuer by the Trustee and the Bondholders.
The Issuer's initial fee is $5,460.00. Also, the Company shall pay to the
Issuer, upon receipt of statements therefor, beginning February 1, 2013, on an
annual basis during each year that the Bonds are outstanding under the
Indenture, the annual fee of the Issuer in the amount of $980.00 (assessed and
billed on the basis of a bond year beginning February 1 and ending January 31),
plus any reasonable counsel fees and expenses incurred during the previous
fiscal year.
5.5    Indemnity Against Claims. The Company releases the Issuer from, agrees
that the Issuer shall not be liable for, and indemnifies the Issuer against, all
liabilities, claims, costs and expenses imposed upon or asserted against the
Issuer on account of: (a) the maintenance, operation and use of the Project; (b)
any breach or default on the part of the Company in the performance of any
covenant or agreement of the Company under this Agreement or the Note or arising
from any act or failure to act by the Company under such documents; (c) the
refunding of the Refunded Bonds, the issuance of the Bonds, and the provision of
any information furnished by the Company in connection therewith concerning the
Project or the Company (including, without limitation, any information furnished
by the Company for inclusion in any certifications made by the Issuer under
Section 3.2 or for inclusion in, or as a basis for preparation of, the
information statements filed by the Issuer pursuant to the Code) or the
subsequent remarketing or determination of the interest rate or rates on the
Bonds; (d) any audit of the tax status of the interest on the Bonds; and (e) any
claim or action or proceeding with respect to the matters set forth in (a), (b),
(c) and (d) above brought thereon, except to the extent that any liability,
claim, cost or loss was due to the Issuer's willful misconduct.
The Company agrees to indemnify the Trustee and to hold the Trustee harmless
against, any and all loss, claim, damage, fine, penalty, liability or expense
incurred by it, including out-of-pocket and incidental expenses and legal fees
and expenses (“Losses”), arising out of or in connection with the acceptance or
administration of the Indenture or the trusts thereunder or the performance of
its duties thereunder or under this Agreement, including the costs and expenses
of defending itself against or investigating any claim (whether asserted by the
Issuer, the Company, a Bondholder, or any other person) of liability in the
premises, except to the extent that any such loss, liability or expense was due
to its own negligence or bad faith. In addition to and not in limitation of the
preceding sentence, the Company agrees to indemnify the Trustee and any
predecessor Trustee and its agents, officers, directors and employees for any
Losses that may be imposed on, incurred by or asserted against it for following
any instructions or directions upon which the Trustee is authorized to rely
pursuant to the Indenture.
In case any action or proceeding is brought against the Issuer or the Trustee,
in respect of which indemnity may be sought hereunder, the party seeking
indemnity shall promptly give notice of that action or proceeding to the
Company, and the Company upon receipt of that notice shall have the obligation
and the right to assume the defense of the action or proceeding; provided, that
failure to give that notice shall not relieve the Company from any of its
obligations under this Section except to the extent, and only to the extent,
that such failure prejudices the defense of the claim, demand, action or
proceeding by the Company. At its own expense, an indemnified party may employ
separate counsel and participate in the defense; provided, however, where it is
ethically inappropriate for one firm to represent the interests of the Issuer
and any other indemnified party or parties, the Company shall pay the Issuer's
or the Trustee's

10

--------------------------------------------------------------------------------




legal expenses, respectively, in connection with the Issuer's or the Trustee's
retention of separate counsel. The Company shall not be liable for any
settlement made without its consent.
The indemnification set forth above is intended to and shall include the
indemnification of all affected officials, directors, officers, agents,
attorneys and employees, past, present and future, of the Issuer and the
Trustee. That indemnification is intended to and shall be enforceable by the
Issuer and the Trustee, respectively, to the full extent permitted by law.
5.6    Limitation of Liability of the Issuer. All covenants, stipulations,
obligations and agreements of the Issuer contained in this Agreement or the
Indenture shall be effective to the extent authorized and permitted by
applicable law. No such covenant, stipulation, obligation or agreement shall be
deemed to be a covenant, stipulation, obligation or agreement of any past,
present or future member, officer, agent, attorney or employee of the Issuer in
other than his official capacity, and neither the members of the Issuer nor any
official executing the Bonds shall be liable personally on the Bonds or be
subject to any personal liability or accountability by reason of the issuance
thereof or by reason of the covenants, stipulations, obligations or agreements
of the Issuer contained in this Agreement or in the Indenture. Furthermore, no
obligation of the Issuer hereunder or under the Bonds shall be deemed to
constitute a pledge of the faith and credit of the Issuer, or the faith and
credit or taxing power of the Commonwealth of Pennsylvania, the County of
Butler, or of any other political subdivision thereof, but shall be payable
solely out of Revenues provided under the Indenture. The Issuer has no taxing
power.
5.7    Insurance. The Company, at its expense, shall procure and maintain, or
cause to be procured and maintained, continuously during the term of this
Agreement, insurance policies with respect to the Project against such risks
(including all liability for injury to persons or property arising from the
operation of the Project) and in such amounts as property of a similar character
is usually insured by corporations similarly situated and operating like
properties.
5.8    Default, etc. In addition to all other rights of the Issuer granted
herein, in the Note, or otherwise by law, the Issuer shall have the right to
specifically enforce the performance and observation by the Company of any of
its obligations, agreements or covenants under this Agreement or under the Note
and may take any actions at law or in equity to collect any payments due or to
obtain other remedies. If the Company shall default under any provisions of this
Agreement or in any payment under this Agreement or the Note, and the Issuer
shall employ attorneys or incur other expenses for the collection of payments
due or for the enforcement of the performance or observation of any obligation
or agreement on the part of the Company contained herein or therein, the Company
will on demand therefor reimburse the reasonable fees of such attorneys and such
reasonable expenses so incurred.
5.9    Deficiencies in Revenues. If for any reason, including the Company's
being required to withhold or pay any tax imposed by reason of its obligations
evidenced by the Note, amounts paid to the Trustee on the Note, together with
other moneys held by the Trustee and then available, would not be sufficient to
make the corresponding payments of principal of, premium, if any, and interest
on, the Bonds when such payments become due, the Company will pay or cause to be
paid the amounts required from time to time, when due, to make up any such
deficiency.

11

--------------------------------------------------------------------------------




5.10    Rebate Fund. If and to the extent required by Section 6.04 of the
Indenture, the Company shall calculate the amount of Excess Earnings as of the
end of a Bond Year or the date of payment in full of all outstanding Bonds and
shall notify the Trustee of that amount in writing. If the amount then on
deposit in the Rebate Fund created under the Indenture is less than the amount
of Excess Earnings, the Company shall, within five days after the date of the
aforesaid calculation, pay to the Trustee for deposit in the Rebate Fund an
amount sufficient to cause the Rebate Fund to contain an amount equal to the
Excess Earnings. The obligation of the Company to make such payments, if and to
the extent required by Section 6.04 of the Indenture, shall remain in effect and
be binding upon the Company notwithstanding the release and discharge of the
Indenture or the repayment of the loan as contemplated by Section 4.2. The
Company shall obtain and keep such records of the calculations made pursuant to
this Section as are required under Section 148(f) of the Code.
5.11    Assignment of Agreement in Whole or in Part by Company. This Agreement
may be assigned in whole or in part by the Company without the necessity of
obtaining the consent of either the Issuer or the Trustee, subject, however, to
each of the following conditions:
(a)    No assignment (other than pursuant to Section 5.2 or Section 5.12 hereof)
shall relieve the Company from primary liability for any of its obligations
hereunder, and in the event of any such assignment the Company shall continue to
remain primarily liable for the payments under Sections 4.2, 5.3 and 5.4 hereof
and for performance and observance of the agreements on its part herein provided
to be performed and observed by it.
(b)    Any assignment by the Company must retain for the Company such rights and
interests as will permit it to perform its remaining obligations under this
Agreement, and any assignee from the Company shall assume the obligations of the
Company hereunder to the extent of the interest assigned.
(c)    The Company shall furnish to the Issuer, the Credit Facility Issuer and
the Trustee an opinion of Bond Counsel addressed to the Issuer, the Credit
Facility Issuer and the Trustee that such assignment is authorized or permitted
by the Act and will not adversely affect the exclusion from gross income of
interest on the Bonds.
(d)    The Company shall, within 30 days after execution thereof, furnish or
cause to be furnished to the Issuer, the Credit Facility Issuer and the Trustee
a true and complete copy of each such assignment together with any instrument of
assumption.
(e)    Any assignment from the Company shall not materially impair fulfillment
of the purpose of the Project as herein provided.
5.12    Assignment of Agreement in Whole by Company. In addition to an
assignment contemplated by Section 5.11 hereof, this Agreement may be assigned
as a whole by the Company, subject, however, to each of the following
conditions:
(a)    The Company's rights, duties and obligations under this Agreement and all
related documents are assigned to, and assumed in full by, the assignee, all as
of a date the Bonds are subject to mandatory purchase under Section 5.01(b) of
the Indenture.
(b)    The assignee and the Company shall execute an assignment and assumption
agreement, in form and substance reasonably acceptable to the Company, and

12

--------------------------------------------------------------------------------




acknowledged and agreed to by the Issuer, the Credit Facility Issuer and the
Trustee, whereby the assignee shall confirm and acknowledge that it has assumed
all of the rights, duties and obligations of the Company under this Agreement
and all related documentation and agrees to be bound by and to perform and
comply with the terms and provisions of this Agreement and all related
documentation as if it had originally executed the same; provided, however, that
such acknowledgment and agreement by the Issuer, the Credit Facility Issuer and
the Trustee shall not be necessary if the assignee is an Affiliate of the
Company.
(c)    The Company shall furnish to the Issuer, the Credit Facility Issuer and
the Trustee an opinion of Bond Counsel addressed to the Issuer, the Credit
Facility Issuer and the Trustee that such assignment is authorized or permitted
by the Act and will not adversely affect the exclusion from gross income of
interest on the Bonds.
(d)    The Company shall, within 30 days after execution thereof, furnish or
cause to be furnished to the Issuer, the Credit Facility Issuer and the Trustee
a true and complete copy of such assignment and assumption agreement.
(e)    Any assignment from the Company shall not materially impair fulfillment
of the purpose of the Project as herein provided.
(f)    Upon the effectiveness of such assignment and assumption, the assignee
shall be deemed to be the “Company” hereunder and the assignor shall be relieved
of all liability hereunder.
5.13    Company Securities Covenants. The Company hereby covenants and agrees,
for the benefit of the Holders of any Outstanding Bonds and for the benefit of
any Credit Facility Issuer, that for so long as any Bonds are Outstanding (and
notwithstanding any expiration or termination of the Master Securities Indenture
(as defined below)), (i) the Company will comply with certain covenants (the
“Included Covenants”) set forth in the Senior Indenture (the “Senior Indenture”)
among it, AK Steel Holding Corporation (the “Guarantor”) and U.S. Bank National
Association, as trustee thereunder, as supplemented by the First Supplemental
Indenture (the “Supplemental Indenture”) among the same parties, both dated as
of May 11, 2010, and as the same may be further amended or supplemented from
time to time (collectively, the “Master Securities Indenture”), and (ii) the
Holders of any Outstanding Bonds and the Credit Facility Issuer, if any, are
entitled to the benefit of those covenants on a pari passu basis with holders of
all Securities (as defined in the Master Securities Indenture). “Included
Covenants” as used herein means the covenants of the Company set forth in
Section 5.01 of the Senior Indenture and Sections 5.02 and 5.03 of the
Supplemental Indenture. It is the intent of the Company that the Included
Covenants and the related provisions and definitions set forth in the Master
Securities Indenture are incorporated by reference herein as if expressly set
forth herein, with such conforming changes therein as shall be necessary or
appropriate to give the Holders of the Bonds the full benefit of such covenants
(i.e., references to “Notes” in the Master Securities Indenture shall be deemed
to be references to “Bonds” herein, references to “Closing Date” in the Master
Securities Indenture shall be deemed to be references to the date of issuance of
the Bonds, et cetera.)
The Company further covenants and agrees not to consent or enter into any
amendment or supplement to the Included Covenants and/or the related provisions
and definitions which

13

--------------------------------------------------------------------------------




would require the consent of the Holders (as defined in the Master Securities
Indenture) of a majority in principal amount of the Securities (as defined in
the Master Securities Indenture) affected thereby pursuant to Section 11.02 of
the Senior Indenture unless the Holders of a majority in principal amount of the
Securities affected thereby provide written consent to such amendment or
supplement; provided that for purposes of determining whether the required
majority has provided written consent, the “principal amount of the Securities
affected thereby” shall be deemed to include the principal amount of all Bonds
then outstanding, and the “Holders” shall be deemed to include holders of the
Bonds then outstanding. The Company agrees to provide, or cause to be provided,
notice of any such amendment or supplement to holders of the Bonds in the same
manner as notice is provided to Holders of Securities under the Master
Securities Indenture.
5.14.    Nondiscrimination. With regard to the Project, the Company hereby
agrees during the term of this Agreement to comply with all applicable state and
federal laws prohibiting discrimination in hiring or employment opportunities,
and more particularly covenants as set forth in Exhibit C attached hereto.
VI.    Miscellaneous.
6.1 Notices. Notice hereunder shall be given in writing, either by registered
mail, to be deemed effective two days after mailing, by telegram, by telecopy or
other similar facsimile transmission, or by telephone, confirmed in writing,
addressed as follows:
The Issuer:
Butler County Industrial Development Authority
 
c/o The Linn Law Group, L.L.C.
 
228 Main Street
 
PO Box 1554
 
Butler, PA 16001
 
Attention:
Douglas Linn, Esquire
 
 
 
The Company:
AK Steel Corporation
 
9227 Centre Pointe Drive
 
West Chester, OH 45069
 
Attention:
Treasurer
 
 
 
 
With a copy to:
 
 
 
AK Steel Corporation
 
Legal Department
 
9227 Centre Pointe Drive
 
West Chester, OH 45069
 
Attention:
David C. Horn, Esq.
 
 
Joseph C. Alter, Esq.
 
 
 
The Trustee:
Wells Fargo Bank, National Association
 
625 Marquette Avenue, 11th Floor
 
Minneapolis, MN 55479
 
Attention:
Corporate Trust Department


14

--------------------------------------------------------------------------------




or to such other address as may be filed in writing with the parties to this
Agreement and with the Trustee.
6.2    Assignments. This Agreement may be assigned by the Company pursuant to
Sections 5.11 and 5.12. This Agreement may not be assigned by the Issuer without
the consent of the Company and the consent of the Trustee, which consent shall
not be unreasonably withheld, except that the Issuer may assign rights with
respect to the Bonds to the Trustee pursuant to Section 4.6 or to a successor
public body. The Issuer will do all things in its power in order to maintain its
existence or assure the assignment of its rights under this Agreement and the
Indenture to, and the assumption of its obligations under this Agreement and the
Indenture by, any successor public body. Notwithstanding the foregoing, no
merger or consolidation permitted under Section 5.2 shall be deemed to be an
assignment for purposes of this Section.
6.3    Illegal, etc. Provisions Disregarded. In case any provision of this
Agreement shall for any reason be held invalid, illegal or unenforceable in any
respect, this Agreement shall be construed as if such provision had never been
contained herein.
6.4    Applicable Law. This Agreement has been delivered in the Commonwealth of
Pennsylvania and shall be deemed to be governed by, and interpreted under, the
laws of the Commonwealth of Pennsylvania.
6.5    Amendments. This Agreement may not be amended except by an instrument in
writing signed by the parties and consented to by the Trustee and otherwise in
compliance with the provisions of Section 15.03 of the Indenture.
6.6    Term of Agreement. This Agreement shall become effective upon its
delivery and shall continue in effect until all Bonds have been paid or
provision for such payment has been made in accordance with the Indenture,
except that the provisions hereof contained in Sections 1.2, 3.2, 4.4, 4.5, 5.1,
5.3, 5.4, 5.5, 5.6, 5.10 and 6.4, this Section and the ninth paragraph of the
Note shall continue in effect thereafter.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]









15

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto, in consideration of the mutual covenants
set forth herein and intending to be legally bound, have caused this Agreement
to be executed and delivered as of the date first written above.
BUTLER COUNTY INDUSTRIAL
DEVELOPMENT AUTHORITY
By /s/ John Hines                         
(Vice) Chairman






AK STEEL CORPORATION
By /s/ Albert E. Ferrara, Jr.                         
Albert E. Ferrara, Jr.,
Senior Vice President and CFO



S-1

--------------------------------------------------------------------------------






EXHIBIT A
PROJECT DESCRIPTION
Waste acid clarification and sludge dewatering facility
located at
AK Steel's Standard Avenue plant,
Butler Township, Butler County, Pennsylvania.



A-1

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF COMPANY NOTE
AK STEEL CORPORATION
POLLUTION CONTROL FACILITY NOTE
SERIES 2012-A
AK STEEL CORPORATION (the “Company”), an Ohio corporation, for value received,
promises to pay to Wells Fargo Bank, National Association (the “Trustee”), as
Trustee under the Trust Indenture dated as of February 1, 2012 (the “Indenture”)
between it and the Butler County Industrial Development Authority (the
“Issuer”), the principal sum of $7,300,000 on June 1, 2020 and to pay (i)
interest thereon from the date hereof until the payment of said principal sum
has been made or provided for at a rate or rates at all times equal to the
interest rate or rates from time to time borne by the Issuer's Revenue Refunding
Bonds, Series 2012-A (AK Steel Corporation Project) (the “Bonds”) and payable on
each date that interest is payable on the Bonds, and (ii) interest on overdue
principal, and to the extent permitted by law, on overdue interest, at the rate
or rates borne by the Bonds.
In addition to its obligations hereunder to pay the principal of and premium, if
any, and interest on this Note, the Company also agrees to pay to Wells Fargo
Bank, National Association, as tender agent (the “Tender Agent”), the amounts
necessary to purchase Bonds pursuant to Section 5.01 of the Indenture to the
extent that moneys are not otherwise available therefor pursuant to Section 5.03
of the Indenture.
This Note is issued pursuant to a certain Loan Agreement (the “Agreement”) dated
as of February 1, 2012 between the Issuer and the Company relating to the
refunding of certain obligations of the Issuer previously issued to assist the
Company in the refinancing of a portion of the cost of acquiring, constructing
and installing certain pollution control facilities described in Exhibit A to
the Agreement (the “Project”). The obligations of the Company to make the
payments required hereunder shall be absolute and unconditional without defense
or set-off by reason of any default by the Issuer under the Agreement or under
any other agreement between the Company and the Issuer or by a Credit Facility
Issuer, if any, under a Credit Facility, if any, or for any other reason,
including without limitation, loss or impairment of investments in the Bond
Fund, any acts or circumstances that may constitute failure of consideration,
destruction of or damage to the Project, commercial frustration of purpose, or
failure of the Issuer to perform and observe any agreement, whether express or
implied, or any duty, liability or obligation arising out of or connected with
the Agreement, it being the intention of the Company and the Issuer that the
payments hereunder will be paid in full when due without any delay or diminution
whatsoever.
This Note is subject to prepayment, at the option of the Company, upon written
notice to the Trustee given not less than fifteen (15) days prior to the day on
which the Trustee is required to give notice of optional redemption to the
Bondholders pursuant to Section 9.04 of the Indenture, to the extent that the
Bonds are subject to optional redemption pursuant to Section 9.01(a) of the
Indenture at a prepayment price equal to the corresponding redemption price of
the

B-1

--------------------------------------------------------------------------------




Bonds. Notice of any optional prepayment of this Note shall be conditional if
the corresponding notice of optional redemption of the Bonds under Section 9.04
of the Indenture is conditional and if the optional redemption of the Bonds does
not occur as a result of a failure of such condition, the notice of optional
prepayment of this Note shall be of no effect.
If the Bonds are being called for special mandatory redemption as provided in
Section 9.01(b) of the Indenture, the Company shall, on or before the proposed
redemption date for the Bonds, pay to the Trustee the whole or portion of the
unpaid principal amount of this Note equal to the principal amount of the Bonds
being called for special mandatory redemption.
In the event that the Company receives notice from the Trustee pursuant to
Section 9.01(b) of the Indenture that a proceeding has been instituted against a
Bondholder which could lead to a final determination that interest on the Bonds
is taxable and to special mandatory redemption of the Bonds as contemplated by
such Section, the Company shall promptly notify the Trustee and the Issuer
whether or not it intends to contest such proceeding. In the event that the
Company chooses to so contest, it will use its best efforts to obtain a prompt
final determination or decision in such proceeding or litigation and will keep
the Trustee and the Issuer informed of the progress of any such proceeding or
litigation.
Upon receipt by the Trustee of notice of optional redemption in accordance with
Section 9.01(a) of the Indenture and at the time of the giving of notice by the
Trustee to the Company of a special mandatory redemption, the Trustee shall take
all action necessary under and in accordance with the Indenture to redeem Bonds
in an amount corresponding to that specified in the particular notice.
The Company is entitled to a credit against its obligations under this Note and
this Note shall not be subject to required payment or prepayment to the extent
that amounts which would otherwise be payable by the Company hereunder are paid
from drawings under or payments made pursuant to the Credit Facility, if any,
then held by the Trustee or from other funds held by the Trustee under the
Indenture and available for such payment.
Whenever payment or provision therefor has been made in respect of the principal
and premium, if any, or redemption price of all or any portion of the Bonds and
interest on all or any portion of the Bonds, together with all other sums
payable by the Issuer under the Indenture, in accordance with Article XVI of the
Indenture, this Note shall be deemed paid to the extent such payment or
provision therefor has been made, and if thereby deemed paid in full, this Note
shall be canceled and returned to the Company. Notwithstanding the foregoing,
if, for any reason, the amounts specified above are not sufficient to make
corresponding payments of principal and premium, if any, or redemption price of
the Bonds and interest on the Bonds, when such payments are due, the Company
shall pay as additional amounts due hereunder, the amounts required from time to
time to make up any such deficiency.
All payments of principal, premium, if any, and interest shall be made to the
Trustee at its designated corporate trust office or as otherwise directed by the
Trustee, and all payments pursuant to the second paragraph of this Note shall be
made to the Tender Agent at its designated corporate trust office or as
otherwise directed by the Trustee, in each case, in such coin or currency of the
United States of America as at the time of payment shall be legal tender for the

B-2

--------------------------------------------------------------------------------


payment of public and private debts. All payments shall be in the full amount
required hereunder unless the Trustee notifies the Company that it is entitled
to a credit under the Agreement, this Note or the Indenture.
Each of the following events is hereby defined as, and is declared to be and to
constitute, an “Event of Default”:
(a)    failure by the Company to pay the principal or premium, if any, of this
Note in the amounts and at the times necessary to enable the Trustee to pay the
principal and premium, if any, of the Bonds at maturity or upon unconditional
proceedings for redemption when due; or
(b)    failure by the Company to pay interest on this Note in amounts and at the
times necessary to enable the Trustee to pay interest on the Bonds, (i) if such
Bonds bear interest at a Commercial Paper Rate, Auction Rate, Daily Rate, Weekly
Rate or Semi-Annual Rate, when due, and (ii) if such Bonds bear interest in any
other Interest Rate Mode then within one Business Day of when such interest
becomes due and payable; or
(c)    failure by the Company to pay the amounts due on this Note sufficient to
enable the Tender Agent to pay the purchase price of any Bonds in accordance
with Section 5.01 of the Indenture when such payment has become due and payable;
or
(d)    (i) if the Company or the Guarantor shall (1) apply for or consent to the
appointment of a receiver, trustee, liquidator or custodian or the like of
itself or of its property, (2) admit in writing its inability to pay its debts
generally as they become due, (3) make a general assignment for the benefit of
creditors, (4) be adjudicated a bankrupt or insolvent, (5) commence a voluntary
case under Title 11 of the United States Code (the “Bankruptcy Code”) or file a
voluntary petition or answer seeking reorganization, an arrangement with
creditors or an order for relief or seeking to take advantage of any insolvency
law or file an answer admitting the material allegations of a petition filed
against it in any bankruptcy, reorganization or insolvency proceeding; or
corporate action shall be taken by it for the purpose of effecting any of the
foregoing, or (ii) if without the application, approval or consent of the
Company or the Guarantor, as applicable, a proceeding shall be instituted in any
court of competent jurisdiction, under any law relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking in respect of the
Company or the Guarantor an order for relief or an adjudication in bankruptcy,
reorganization, dissolution, winding up, liquidation, a composition or
arrangement with creditors, a readjustment of debts, the appointment of a
trustee, receiver, liquidator or custodian or the like of the Company or the
Guarantor or of all or any substantial part of the assets of the Company or the
Guarantor, or other like relief in respect thereof under any bankruptcy or
insolvency law, and, if such proceeding is being contested by the Company or the
Guarantor in good faith, the same shall (A) result in the entry of an order for
relief or any such adjudication or appointment or (B) continue undismissed, or
pending and unstayed, for any period of sixty (60) consecutive days; or

B-3

--------------------------------------------------------------------------------




(e)    acceleration of maturity of the Bonds under Section 11.02 of the
Indenture; or
(f)    any “Event of Default” has occurred and is continuing after any
applicable grace period under and as defined in Section 7.01 of the Master
Securities Indenture (as defined in the Agreement).
Upon the occurrence of an Event of Default and during the continuance thereof,
the Trustee, by notice in writing to the Company, shall in the case of an Event
of Default under paragraph (e) above, and may, in the case of any other Event of
Default, declare the unpaid balance of this Note to be due and payable
immediately if, concurrently with or prior to such notice, the unpaid principal
amount of the Bonds has been declared due and payable, and upon any such
declaration the same shall become and shall be immediately due and payable,
anything in this Note to the contrary notwithstanding. Notwithstanding the
foregoing, if after any declaration of acceleration hereunder there is an
annulment of any declaration of acceleration with respect to the Bonds, such
annulment shall also automatically constitute an annulment of any corresponding
declaration under this Note and a waiver and rescission of the consequences of
such declaration.
In case the Trustee shall have proceeded to enforce any right under this Note
and such proceedings shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Trustee, then and in every such case
the Company and the Trustee shall be restored to their respective positions and
rights hereunder, and all rights, remedies and powers of the Company and the
Trustee shall continue as though no such proceeding had been taken, but subject
to the limitations of any such adverse determination.
The Company covenants that, in case default shall be made in the payment of any
installment of principal, premium or interest in respect of this Note, whether
at maturity or by declaration or otherwise, then, upon demand of the Issuer or
the Trustee, the Company will pay to the Trustee the whole amount that then
shall have become due and payable on this Note for principal, premium, if any,
and interest with interest on the overdue principal and premium, if any, and (to
the extent enforceable under applicable law) on the overdue installments of
interest at the rate or rates borne by this Note; and, in addition thereto, such
further amount as shall be sufficient to cover the reasonable costs and expenses
of collection, including a reasonable compensation to the Trustee, its agents,
attorneys and counsel, and any expenses or liabilities incurred by the Trustee
other than through its negligence or bad faith.
In case the Company shall fail forthwith to pay such amounts upon such demand,
the Trustee shall be entitled and empowered to take any actions permitted under
the Indenture and applicable law and to institute any actions or proceedings at
law or in equity for the collection of the sums so due and unpaid, and may
prosecute any such action or proceeding to judgment or final decree, and may
enforce any such judgment or final decree against the Company and collect in the
manner provided by law out of the property of the Company the moneys adjudged or
decreed to be payable.
In case there shall be pending proceedings for the bankruptcy or for the
reorganization of the Company under the Bankruptcy Code or any other applicable
law, or in case a receiver or trustee shall have been appointed for the property
of the Company or in the case of any other similar judicial proceedings relative
to the Company, or to the creditors or property of the

B-4

--------------------------------------------------------------------------------




Company, the Trustee shall be entitled and empowered, by intervention in such
proceedings or otherwise, to file and prove a claim or claims for the whole
amount of this Note and interest owing and unpaid in respect thereof and, in
case of any judicial proceedings, to file such proofs of claim and other papers
or documents as may be necessary or advisable in order to have the claims of the
Trustee allowed in such judicial proceedings relative to the Company, its
creditors, or its property, and to collect and receive any moneys or other
property payable or deliverable on any such claims, and to distribute the same
after the deduction of its charges and expenses; and any receiver, assignee or
trustee in bankruptcy or reorganization is hereby authorized to make such
payments to the Trustee, and to pay to the Trustee any amount due it for
compensation and expenses, including counsel fees incurred by it up to the date
of such distribution.
No remedy herein conferred is intended to be exclusive of any other remedy or
remedies.
No recourse shall be had for the payment of the principal or premium, if any, of
or interest on this Note, or for any claim based hereon or on the Agreement,
against any officer, director or stockholder, past, present or future, of the
Company as such, either directly or through the Company, under any
constitutional provision, statute or rule of law, or by the enforcement of any
assessment or by any legal or equitable proceeding or otherwise.
This Note shall at all times be and remain part of the trust estate under the
Indenture, and no assignment or transfer by the Trustee of its rights hereunder,
other than (i) a transfer made after an Event of Default under the Indenture in
the course of the Trustee's exercise of its rights and remedies consequent upon
such Event of Default, or (ii) a transfer required in the performance of the
Trustee's duties under the Indenture, shall be effective.
Capitalized terms used in this Note and not defined herein shall have the
meanings ascribed to them in the Indenture.
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed and
delivered.
Dated as of February 1, 2012
AK STEEL CORPORATION







By: ______________________________________
Albert E. Ferrara, Jr.
Senior Vice President and CFO



B-5

--------------------------------------------------------------------------------




EXHIBIT C
NONDISCRIMINATION COVENANTS


DURING the term of this Agreement, the Borrower agrees as to itself and each
tenant of the Project controlling, controlled by or under common control with,
the Borrower (each of the Borrower and each such tenant, a “Contractor”), as
follows:


1.    In the hiring of any employee(s) for the manufacture of supplies,
performance of work, or any other activity required under the contract or any
subcontract, the Contractor, each subcontractor, or any person acting on behalf
of the Contractor or subcontractor shall not, by reason of gender, race, creed,
or color, discriminate against any citizen of this Commonwealth who is qualified
and available to perform the work to which the employment relates.


2.    Neither the Contractor nor any subcontractor nor any person on their
behalf shall in any manner discriminate against or intimidate any employee
involved in the manufacture of supplies, the performance of work, or any other
activity required under the contract on account of gender, race, creed, or
color.


3.    The Contractors and each subcontractor shall establish and maintain a
written sexual harassment policy and shall inform its employees of the policy.
The policy must contain a notice that sexual harassment will not be tolerated
and employees who practice it will be disciplined.


4.    The Contractor and each subcontractor shall not discriminate by reason of
gender, race, creed, or color against any subcontractor or supplier who is
qualified to perform the work to which the contracts relates.


5.    The Contractor and each subcontractor shall, within the time periods
requested by the Commonwealth, furnish all necessary employment documents and
records to and permit access to their books, records, and accounts by the
contracting agency and the Bureau of Minority and Women Business Opportunities
(“BMWBO”), for purposes of ascertaining compliance with provisions of this
Nondiscrimination/Sexual Harassment Clause. Within fifteen (15) days after award
of any contract, the Contractor shall be required to complete, sign and submit
Form STD-21, the “Initial Contract Compliance Data” form. If the contract is a
construction contract, then the Contractor shall be required to complete, sign
and submit Form STD-28, the “Monthly Contract Compliance Report for Construction
Contractors”, each month no later than the 15th of the month following the
reporting period beginning with the initial job conference and continuing
through the completion of the project. Those contractors who have fewer than
five employees or whose employees are all from the same family or who have
completed the Form STD-21 within the past 12 months may, within the 15 days,
request an exemption from the Form STD-21 submission requirement from the
contracting agency.


6.    The Contractor shall include the provisions of this
Nondiscrimination/Sexual Harassment Clause in every subcontract so that those
provisions applicable to subcontractors will be binding upon each subcontractor.

C-1

--------------------------------------------------------------------------------






7.    The Authority may cancel or terminate the contract, and all money due or
to become due under the contract may be forfeited for a violation of the terms
and conditions of this Nondiscrimination/Sexual Harassment Clause. In addition,
the agency may proceed with debarment or suspension and may place the Contractor
in the Contractor Responsibility File.

C-2